                                                                         E-FILED
                                        Wednesday, 30 October, 2019 02:11:40 PM
                                                    Clerk, U.S. District Court, ILCD

          IN THE UNITED STATES DISTRICT COURT
          FOR THE CENTRAL DISTRICT OF ILLINOIS
                  SPRINGFIELD DIVISION

UNITED STATES OF AMERICA, )
                          )
           Plaintiff,     )
                          )
       v.                 )           Case No. 18-cv-03196
                          )
CHEYENNE D. ROBERTSON, )
                          )
           Defendant.     )

                OPINION CONFIRMING SALE

     The U.S. Marshal has been appointed by the Court to

sell the property at issue in this case. The U.S. Marshal

reports that the property has been sold in accordance with

terms previously set forth by the Court. The Court, having

reviewed the relevant materials, finds as follows:

     1.    The common address and legal description of the

real estate at issue is:

     806 West North First Street, Shelbyville, IL 62565

     Lot 2 in Block 17 in Crane and Stevenson’s Addition to
     the Town (now City) of Shelbyville, Shelby County,

                              1
Illinois. Except all coal and minerals previously reserved
or conveyed together with the right to mine and remove
the same, situated in Shelby County, Illinois.

Permanent Index Number: 2013-07-18-304-005

2.   A notice required in accordance with 735 ILCS
     5/15-1507(c)(2)(B) and 28 U.S.C. ' 2002 was
     given;

3.   The terms of sale were fair and not
     unconscionable;

4.   The sale was conducted fairly and without fraud;

5.   Justice was done by the sale;

6.   All redemption and reinstatement periods have
     expired without redemption or reinstatement
     having been made; and

IT IS THEREFORE ORDERED:

A.   The U.S. Marshal’s Report of Sale is approved and
     the sale is confirmed;

B.   The United States does not waive its right to
     subsequently administratively collect, including
     by offset, any resulting deficiency if the sale price
     for the foreclosed property sold in this cause at
     judicial sale does not pay the judgment amount
     and subsequently accrued interest, advances and
     costs owed on either the promissory note or
     mortgage in this cause even though no such

                          2
         deficiency judgment is sought in this foreclosure
         proceeding.

    C.   The U.S. Marshal is directed to issue a deed to the
         holder of the certificate of purchase, sufficient to
         convey title pursuant to 735 ILCS l5-l509(a).

    D.   The purchaser of the foreclosed property is hereby
         given possession effective immediately upon entry
         of this Order in compliance with 735 ILCS 5/15-
         1701(c)(1).

    E.   There is no just reason to delay enforcement of or
         appeal from this final order.


ENTER: October 29, 2019


                       /s/ Sue E. Myerscough
                       SUE E. MYERSCOUGH
                       UNITED STATES DISTRICT JUDGE




                             3
